Citation Nr: 1544697	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-36 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for eczema prior to March 12, 2012.

2.  Entitlement to an initial disability rating in excess of 10 percent for eczema from March 12, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had active military service from October 2001 to September 2007. 

These matters were previously before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.  Both issues as listed on the Title Page were denied by the Board in a May 2014 decision.  

The Veteran appealed that decision to the U. S. Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the Board's May 2014 denial of both matters as listed on the Title Page for compliance with instructions provided in the JMR.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The VBMS file contains the JMR, the August 2015 Court decision, and litigation materials prepared in conjunction with the Veteran's appeal of the May 2014 decision.  The VBMS file also contains a September 2015 brief submitted by the Veteran's representative.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the directives of the JMR, the undersigned finds that this case must be remanded to comply with such directives. 

The JMR found that the Board did not ensure compliance with its January 2012 remand, which requested the Veteran be provided a VA examination that included the following:    

The examiner should ask the Veteran in what specific area(s) of her body she has experienced eczema breakouts since her September 2007 service separation, and ask her to point out any area(s) of her body in which there are residual effects of past eczema breakouts (including but not limited to the hyper-pigmentation reported at the July 2007 fee-based examination and the March 2011 VA outpatient visit).  The examiner should also provide a narrative of the location(s) and measurements of the skin area(s) in question, and comment as to the amount of the Veteran's overall body area, and of the exposed area, affected by her eczema. 

The JMR noted that the March 2012 VA examination afforded the Veteran pursuant to the January 2012 remand was inadequate as "nowhere in the March 2012 examination report does it reflect that the examiner specifically asked Appellant to identity on what area(s) of her body she had experienced eczema breakouts, following her separation from service in September 2007, or requested that she point out any area(s) in which there were residual effects of past breakouts."  Further, the JMR noted that the "March 2012 VA examiner also did not provide any measurements of any skin areas affected."  As the Board is required to insure compliance with the instructions of it remands, Stegall v. West, 11 Vet. App. 268 (1998), the JMR directed that the Veteran be afforded another VA examination that ensured compliance with the January 2012 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination to determine the current symptomatology relating to her service-connected eczema.  The claims file (paper and electronic) must be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported. 

The examiner should ask the Veteran in what specific area(s) of her body she has experienced eczema breakouts since her September 2007 service separation, and ask to her to point out any area(s) of her body in which there are residual effects of past eczema breakouts (including but not limited to the hyper-pigmentation reported at the July 2007 fee-based examination and the March 2011 VA outpatient visit). The examiner should also provide a narrative of the location(s) and measurements of the skin area(s) in question, and comment as to the amount of the Veteran's overall body area, and of the exposed area, affected by her eczema.

2.  After completion of the above, and any another indicated development, the RO should review the expanded claims file and readjudicate the matters on appeal.  To the extent that this does not result in a complete grant of all benefits sought, the RO should furnish the Veteran and her representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




